DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rashkovsky et al., US 2007/0162951 in view of Pan, US 2010/0083304.

Rashkovsky teaches a method comprising:
[Figs. 2, 5a, 5b; paras. 7, 38-43]:
overlaying the first frame of the primary content stream with a home screen of an ad stream, the home screen including an image player in a first subregion of the home screen, defining a responsive transformation, and including a set of icons selectable by the user and linked to a set of video advertisements [selectable ad icons are overlaid over image player, Figs. 2, 5a, 5b, paras. 38-43];
in response to detecting a first user input proximal a first icon, in the set of icons, corresponding to a first video advertisement in the set of video advertisements: reconfiguring the image player to a second subregion of the home screen according to the responsive transformation; and initiating playback of a first segment of the first video advertisement from a first frame in the first video advertisement to a second frame succeeding the first frame within the image player [when ad is selected, grid (subregion 1) in Fig. 5b can be replaced with area 520 in Fig. 5a (subregion 2) for playing the ad; Figs. 5a, 5b, paras. 41-43]; and
Rashkovsky is silent on expanding the player, activating audio, and pausing the ad while restarting the primary content.  Pan teaches an ad system comprising, in response to detecting a second user input proximal the first icon [user selects ad, Figs. 2, 4, 5, paras. 20, 38, 42, 43, 45, 46]:
expanding the image player across the home screen [ad display is expanded, paras. 20, 38, 43, 45, 46];
activating an audio stream of the first video advertisement [expanded form includes audio, paras. 43, 45, 46]; and
continuing playback of the first video advertisement from the second frame to a third frame succeeding the second frame in the first video advertisement within the image player [ad is played, Figs. 2, 4, 5, paras. 20, 43, 45, 46]; and

pausing playback of the first video advertisement; rendering the first frame in the digital video of the primary content stream in replacement of the ad stream; terminating the first pause event; and resuming playback of the digital video in the primary content stream [programming is resumed, i.e. pause is terminated, paras. 20, 27, 43, 45, 46].
	Before the effective filing date of the claimed invention, it would have been obvious to one skilled in the art to combine the references, giving viewers control over the selection of ads and the level of quality (e.g. size, audio), thereby effectively targeting interested viewers and avoiding irritating users who do not wish to see ads in full screen with sound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015. The examiner can normally be reached M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIMOTHY R NEWLIN/Examiner, Art Unit 2424